Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 12-17, 19-25, and 27-33 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 12-17, 19-25, and 27-33; and request for continued examination (RCE) filed on June 10, 2022 have been fully considered; therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references.


Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.

Claims 12-17, 19-25, and 27-33 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Andreev et al (U.S. Patent Application Publication No. 2005/0198501 A1) in view of Martone (U.S. Patent Application Publication No. 2010/0023602 A1).

As to claim 12, Andreev et al teach a remote connectivity portal (figures 1A-1B, portal server) configured to: authenticate a remote client; receive a selection of a target application in a target computing environment from the remote client; and send notifications to the remote client (figure 1A, pars. 0022-0023, figure 2, pars. 0030-0031, portal server authenticates a user and the user selects target application); and a remote connectivity framework (proxy) configured to: initiate a secure link with a gateway (portal server) in a remote partner computing environment, responsive to the selection of the target application (figure 1B, pars. 0025-0028, figure 2, pars. 0031-0032, proxy creates secure connection between client and selected target application).
However, Andreev et al do not teach that forward a request, received from a support application in the remote partner computing environment via the secure link, for establishing a connection between the support application and the selected target application in the target computing environment, wherein the support application is configured to provide maintenance or troubleshooting of the selected target application in the target computing environment, and wherein the target computing environment is distinct from the remote partner computing environment; and subsequent to acceptance of the request by the selected target application, forward data providing maintenance or troubleshooting of the selected target application, from the support application in the remote partner computing environment to the selected target application in the target computing environment.
Martone teaches that forward a request, received from a support application (SWDL/BOOT programs) in the remote partner computing environment (data loader) via the secure link, for establishing a connection between the support application and the selected target application (IPL) in the target computing environment (target system), wherein the support application is configured to provide maintenance or troubleshooting of the selected target application in the target computing environment, and wherein the target computing environment is distinct from the remote partner computing environment (see abstract, figure 1, pars. 0015-0018; establishing a connection between the data loader system and the target system and providing maintenance or troubleshooting of the selected target application in the target computing environment, and wherein the target computing environment is distinct from the remote partner computing environment (external maintenance device)); and subsequent to acceptance of the request by the selected target application, forward data providing maintenance or troubleshooting of the selected target application, from the support application in the remote partner computing environment to the selected target application in the target computing environment (figure 1, pars. 0019-0022, figure 3 steps 303-308, accepts subsequent requests by the selected target application after session established).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Martone as stated above with the remote connectivity portal of Andreev et al for providing maintenance or troubleshooting of the selected target application because it would have improved building and testing an application for different types of computing devices and also reduced software development and certification costs for implementing maintenance operation on the target system.

As to claim 13, Martone teaches that the gateway in the remote partner computing environment, wherein the gateway is configured to: forward the request from the support application to the remote connectivity framework; forward data originating at the selected target application from the remote connectivity framework to the support application; and forward data destined for the selected target application from the support application to the remote connectivity framework (figure 1, pars. 0018-0019, figure 2, pars. 0023-0025, makes secure connection between data loader and target system and provides maintenance or troubleshooting to the target system).

As to claim 14, Andreev et al teach that the remote connectivity portal is further configured to retrieve, from a server, information of a plurality of target applications, including the selected target application, with which a user of the remote client is authorized to connect; and the selected target application is selected from the plurality of target applications (figure 1A, par. 0022, figure 2, par. 0030, portal server authenticates a user and the user selects target application from a list presented in the user’s browser).
However, Andreev et al do not teach that present the information to a user of the remote client, wherein the presented information is restricted to target applications.
Martone teaches that present the information to a user of the remote client, wherein the presented information is restricted to target applications (figure 1, par. 0018, reference teaches about present the restricted information for the target system).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Martone as stated above with the remote connectivity portal of Andreev et al for providing the information to a user of the remote client, wherein the presented information is restricted to target applications because it would have improved security of the user and the applications during the building and testing of the applications for different types of computing devices.

As to claim 15, Andreev et al teach that allow an agent of a given application among the plurality of target applications to update the information at the server, the updating including: enabling or disabling the authorization of the user of the remote client to the given application; and configuring which among a plurality of connection types are available to the user of the remote client for connecting to the given application (figure 3, pars. 0031-0032, figure 4, par. 0035, LDAP proxy authenticates the user and the credential string again for enabling or disabling the authorization of the user and validating of the target application).
As to claim 16, Andreev et al disclose a system (see figures 1A-1B) comprising: a broker computing environment, comprising one or more computer processors with memory coupled thereto and one or more network interfaces, wherein the broker computing environment is separately coupled to a target computing environment and a partner computing environment over respective first and second networks (figures 1A-1B, pars. 0019-0021, server coupled to a remote computing device and a client over two different networks); and a remote connectivity portal (portal server) implemented in the broker computing environment and configured to authenticate a remote agent (proxy); provide the authenticated remote agent with access to resources within the broker computing environment for selecting an application instance in the target computing environment and initiating a session request (figures 1A-1B, pars. 0022-0028, authenticate a client, proxy, and TA and selecting an application target system for initiating a session request); and a remote connectivity framework implemented in the broker computing environment and configured to respond to the session request from the authenticated remote agent by: initiating a first secure link with the target computing environment; and initiating a second secure link with the partner computing environment; joining the first and second secure links to establish a secure duplex communication session between the partner and target computing environments (figure 1B, pars. 0025-0028, figure 2, pars. 0029-0032, establish a secure communication session).
However, Andreev et al do not teach that present the authenticated remote user with a menu listing a plurality of available application instances, wherein the presented available application instances are restricted to application instances for which the authenticated remote agent is authorized, wherein authorizations of the application instances for the authenticated remote user are configured at least in part by a customer-side agent; and receive, from the authenticated remote agent, an indication of the selected application instance from the menu.
Martone teaches that present the authenticated remote user with a menu listing a plurality of available application instances, wherein the presented available application instances are restricted to application instances for which the authenticated remote agent is authorized, wherein authorizations of the application instances for the authenticated remote user are configured at least in part by a customer-side agent; and receive, from the authenticated remote agent, an indication of the selected application instance from the menu (figure 1, pars. 0018-0022).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Martone as stated above with the remote connectivity portal of Andreev et al for providing the information to a user of the remote client, wherein the presented information is restricted to target applications because it would have improved security of the user and the applications during the building and testing of the applications for different types of computing devices.

As to claim 17, Andreev et al disclose that the remote connectivity framework is further configured to forward, between a frontend application in the partner computing environment and a backend application in the target computing environment, requests to establish connections within the secure duplex communication session and to forward data over the established connections (figures 1A-1B, pars. 0022-0028, forward requests to establish connections and to forward data over the established connections).

As to claim 19, Andreev et al disclose that a remote connectivity gateway implemented in the partner computing environment and configured to provide an endpoint for the second secure link within the partner computing environment (see abstract and figures 1A-1B).

As to claim 20, Andreev et al disclose that the secure duplex communication session is a first secure session, and the target computing environment is a first target computing environment; and wherein the remote connectivity framework is configured to concurrently support a plurality of secure sessions, including the first secure session, between: respective remote computing environments, including the partner computing environment and at least a second remote computing environment, and respective target computing environments, including the first target computing environment (figures 1A-1B, pars. 0022-0028, make communication between client and service provider using Internet. VPN, and LAN, also disclose more than one remote computing environments).

As to claim 21, it is also rejected for the same reasons set forth to rejecting claim 16 above, since claim 21 is merely the method of operations for an apparatus defined in the claim 16, and claim 21 does not teach or define any new limitations than above rejected claim 16. Additionally, Martone teaches that presenting, to an agent of the partner computing environment, a plurality of available session types including a source code debug session type; receiving, from the agent of the partner computing environment, a selection of a session type from among the plurality of available types (figure 1, pars. 0015-0016 & 0018-0022, providing software program types and selecting software program form SWDL or BOOT).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Martone as stated above with the remote connectivity portal of Andreev et al for providing the information to a user of the remote client, wherein the presented information is restricted to target applications because it would have improved security of the user and the applications during the building and testing of the applications for different types of computing devices.

As to claim 22, Martone teaches that the by the broker computing environment: forwarding a first request for establishing a connection within the secure duplex communication session, received from a partner application at the partner computing environment through the first secure link, to a target application instance at the target computing environment through the second secure link; and forwarding data traffic between the partner application and the target application instance over the established connection (figure 1, pars. 0018-0019, figure 2, pars. 0023-0025, makes secure connection between data loader and target system and provides maintenance or troubleshooting to the target system).
As to claims 23-25, Martone teaches that the selected session type is the source code debug session type; the secure duplex communication session enables the agent to perform troubleshooting or maintenance of a target application instance at the target computing environment, from the partner computing environment (figure 1, pars 0015-0018); the target application instance is selected from among a plurality of available application instances by the agent and the plurality of available application instances is restricted to application instances for which the agent is authorized (figure 1, par. 0018); and a second instance of the available application instances, distinct from the target application instance, is located within a second computing environment, distinct from the target computing environment (figure 1, par. 0019-0022).

As to claims 27-29, Martone teaches that the plurality of available types conforms to respective TCP-based protocols; the plurality of available types further includes a database session type; and the plurality of available types is restricted to types for which the agent is authorized (figure 1, pars. 0015-0022).

As to claims 30-31, Andreev et al disclose that the links between the broker computing environment and the partner computing environment, including the first secure link, are restricted to links initiated from the broker computing environment; and closing the secure duplex communication session, from within the broker computing environment, when work of the secure duplex communication session is complete (figure 1B, pars. 0019-0028).

As to claim 32, Andreev et al teach that the remote connectivity portal and the remote connectivity framework are part of a computing infrastructure distinct from and coupled between (i) the remote partner computing environment and (ii) the target computing environment (see figures 1-2).

As to claim 33, Martone teaches that the plurality of available session types presented to the agent further includes a database session type; and the selected session type is the database session type or the source code debug session type (figure 1, pars. 0015-0016 & 0018-0022, providing software program types and selecting software program form SWDL or BOOT).

Response to Arguments
Applicant’s amendments and arguments with respect to the claims 12-17, 19-25, and 27-33 filed on June 10, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 12-17, 19-25, and 27-33).

Additional References
The examiner as of general interest cites the following references.
a. 	Cherukuri et al, U.S. Patent No. 9,762,613 B2.
b. 	Sundararajan et al, U.S. Patent No. 7,818,721 B2.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453
                                                                                                                                                                                            July 18, 2022